department of the treasury internal_revenue_service washington d c a covennuententines division significant index numbers date may 200i contact person id number contact telephone reference t eo ra t legend q r s t oor dear sir or madam this is in response to m's request for certain rulings as supplemented and amended under sec_501 sec_4941 and sec_4945 of the internal_revenue_code submitted by m's legal_representative m has requested certain rulings that the terms of a settlement agreement between m and certain interested parties will not constitute acts of self-dealing as described in sec_4941 of the code and result in taxable_expenditures under sec_4945 facts m has been recognized as exempt under sec_501 of the code and classified as a private_foundation under sec_509 p died with a will and in addition to the assets in his probate_estate p also left assets owned by an irrevocable_trust and by a revocable_trust o which became irrevocable at p’s death all of the assets of both trusts are includable in p’s estate for federal estate_tax purposes p and his late wife were the sole contributors to m therefore p is a substantial contributor’ with respect to m within the meaning of sec_507 and sec_4946 a a of the code a serves as the administrator of p’s estate a is unrelated to p and q a has the power to reallocate property in p’s estate on behalf of m and q q are the grandchildren of p therefore q as the grandchildren of p are disqualified persons with respect to m pursuant to sec_4946 of the code s t and u serve as the trustees of o o22 m states that p’s objective in creating m was to provide with the opportunity to enhance their education thus better enabling them to make a contribution to the reports ' as stated in one of m's recent annual from each of the m's principal grant program is offered each year to three competitively selected the grants are educational grants for two years of graduate study and otner educational experiences in a foreign_country the grant recipients are nominated by m makes the final selection of scholars and approves their foreign universities m's board_of directors consists of who are of m's grant program b serves as m’s secretary and treasurer members which includes s t and r who were grant recipients approximately of p’s total gross_estate consist of the value of o of that amount about is comprised of two assets shares of stock in v a publicly traded corporation and of the common_stock of w substantially_all of the assets of which consisted of additional shares of v the beneficiaries of the assets in o are m and q m represents that the current value of these assets is currently approximately higher than it was on the date of p’s death m states that the activities conducted by w were always limited to hoiding stock of other corporations and other non-business assets m states that w never conducted any active business and has filed income_tax returns as a personal_holding_company according to v’s annual report the stock owned by w and the stock owned directly by o comprise about v percent of the total v stock outstand ing substantially_all of the income of w consists of dividends received with respect to the v stock upon p's death o provided in part that all shares of v held directly by o were to be contributed to w all class b shares of w were to pass to q in equal shares and all of the class a shares of w as well as all other assets of o were to pass to m m states that prior to date the class b common shares held sole voting rights in w in december p executed documents which purported to change the voting rights of w by giving one vote to each share of class a stock and two votes to each share of class b stock following p’s death q challenged the ofl validity of one of the documents p signed in the prior year and the change in the voting rights of the class a shares of w q contended that the document is invalid due to legal deficiencies q took the position that due to the invalidity of this document voting control of w never changed and continued to reside with the class b shares m’s position was that the documents in question were valid and effective and as a result m’s that the claims submitted by q are barred for other reasons as well class a shares possessed of the voting power and thus control of w q subsequently filed suit against m w and o in the court with jurisdiction over p’s estate located in the county where p resided at the time of his death seeking a declaratory_judgment that the change in voting rights is null and void and of no force or effect and an injunction to prevent the revocable_trust and m from voting the class a shares q later amended the lawsuit to name s t and u the individual trustees of the revocable_trust as defendants q filed another lawsuit against s who is also a director of m in his capacity as trustee of o in his capacity as a director of w and in his individual capacity in this lawsuit q claimed that s breached his fiduciary duties and intentionally interfered with the q's expectancy of inheritance the revocable_trust provides for indemnification of a trustee who is sued under these circumstances against ‘legal fees cost of settlement and or any other expenses relating to said lawsuit however there are exceptions to the coverage of these indemnification provisions including an exception for willful misconduct m states that since it is the beneficiary of a large percentage of the assets in indemnification would be borne predominantly by m the revocable_trust costs of any such the m states that after taking into account the costs of pursuing and defending the lawsuits filed by q the time and energy that is consumed by the litigation process and the other risks and wishing to avoid the uncertainties inherent in judicial resolution the parties have entered into m states that the settlement agreement is the result of extensive and intensive negotiations which occurred over a period of approximately four months and it reflects significant compromises made by each of the parties to the agreement the settlement agreement has been approved by a court with jurisdiction over the administration of p’s estate a settlement agreement m states that the net effect of the settlement assuming the parties projections are correct will have the result of dividing the assets of o approximately in value to m and in value to q excluding for this purpose the amounts required to be paid for taxes and other expenses the principal terms of the settlement agreement which have been approved by the court having jurisdiction over the estate include the following sale of w_stock the parties authorized the trustees to sell all of the shares of w to an unrelated purchaser the agreement required that none of the parties nor any of their respective officers directors or trustees might receive any compensation or fee- in connection with the sale private_letter_ruling and court approval of settlement the parties agreed that they would seek a private_letter_ruling from the service and would cooperate in the preparation of the ruling_request the parties also authorized the personal representative to seek approval of the settlement agreement by the court with jurisdiction over the administration of the estate the parties agreed upon a procedure under which the personal representative can terminate the agreement if he becomes convinced that i the service will not issue the requested ruling ii the court will not approve the settlement iii the court having jurisdiction over either court preceding will not approve the dismissal of that action to the extent that such approval is necessary or iv an objective condition upon which the requested ruling is expressly made contingent by the irs will not be satisfied stock owned by o the trustees of o will retain the w stock owned directly by o rather than contributing such stock to w as called for by the terms of the o trustees will retain that stock unless authorized to dispose_of it by q and m except that if substantially_all the stock of w is acquired by a third party o may dispose_of its stock in that transaction segregation of certain v stock for grandchildren and other purposes upon the execution of the agreement the trustees were required to and did segregate internally within o certain shares of v stock owned directly by o the number of shares so segregated was the number determined to be adequate i to pay the generation- skipping transfer_tax and any and all state and federal estate and inheritance taxes and interest related thereto and ii to provide x shares of such v stock after the payment of such taxes for the benefit of q dividends on either portion of these segregated shares follow the respective segregated shares proceeds from the sale of the segregated shares were also segregated distributions to q prior to issuance of requested ruling pursuant to the settlement agreement the following distributions were made to q the grandchildren out of the x shares prior to the issuance of the private_letter_ruling a y shares of v stock to each of the grandchildren immediately after the signing of the settlement agreement and b z shares of v stock to each of the grandchildren immediately upon the closing of the sale of the w stack and the receipt by o of the full payment on that sale to guard against any possibility of q receiving more than they are entitled to the settlement agreement provides that if it is terminated and the appropriate court determines that q the grandchildren of p are entitled to receive less than the value as of the date of p's death of the property distributed to them under a and b above q shall be required to refund to o any amount that exceeds the amount to which they were determined to be entitled distribution to m prior to issuance of private_letter_ruling upon the closing of the sale of the w stock and the receipt by o of the full payment on that sale a distribution in cash marketable_securities or any combination thereof was to be made to m this distribution requirement has been fulfilled by a distribution of cash litigation stayed in order to permit the sale of w stock and the delivery of clear title to its purchaser w was dismissed from the first court_proceeding and the claims against s in his capacity as a w officer and director in the second court preceding have been dismissed the other pending litigation is being held in suspense until the ruling is issued or the settlement agreement is terminated a dismissal of litigation and delivery of releases if the ruling is issued and the court approves the settlement agreement the lawsuits filed by q will be dismissed with prejudice by consent orders also effective upon the final dismissal of both of these actions s will resign from his positions as an officer and director of m and will agree not to serve in any further capacity with m the parties also agree to execute general releases of one another including releases of the trustees the officers and directors of m and the personal representative b distribution to grandchildren after both lawsuits filed by q have been dismissed and the general releases delivered the escrow agent will distribute the remaining balance of the x shares or the sale proceeds of those shares if sold and the net_income from such shares to q the grandchildren c preparation of amended estate_tax_return a as the personal representative shall file amended federal and state estate_tax returns consistent with the settlement agreement and shall pay from the funds segregated for such purpose the resulting generation-skipping_transfer_tax and estate_taxes m has obtained an opinion from an independent expert with regards to the value of m's interest in o m represents that taking into account the facts including the risks of litigation and the legal fees that would likely be incurred over the period of time required for litigation m is receiving an amount which equals or exceeds the fair_market_value of its interest before the execution of the settlement agreement ea m states that it believes this settlement will greatly advance its ability to perform its charitable purposes as it will provide m with liquid funds in place of an illiquid interest in a privately-held corporation co-owned by disqualified persons further the settlement would end the costly drain of legal fees and other expenses that will otherwise be required to continue this protracted litigation to its ultimate conclusion m also states that the settlement would eliminate m's risk of an adverse judicial decision on the issues in litigation that could cost m far more than the cost of the settlement applicable law sec_501 of the code provides for the exemption from federal_income_tax of organizations organized and operated for religious charitable or educational_purposes sec_4941 of the code provides for the imposition of tax on each act of self-dealing between a disqualified_person and a private_foundation sec_4941 d a of the code provides that the term self-dealing means any direct or indirect sale_or_exchange or leasing of property between a private_foundation and disqualified_person sec_4941 d e of the code states that the term self dealing means any direct or indirect transfer to or use by or for the benefit of a disqualified_person of the income or assets of a private_foundation sec_4945 of the code provides that the term taxable_expenditure does not include amounts paid_or_incurred by a private_foundation as a grant to another organization for purposes specified in sec_170 sec_4946 of the code provides that the term disqualified_person means with respect to a private_foundation a person who is a substantial_contributor to the foundation sec_4946 of the code provides that the term disqualified_person means with respect to a private_foundation a person who is a foundation_manager to the foundation sec_4946 of the code provides that for purposes of subsection a the family of any individual shail include only his spouse ancestors children grandchildren great grandchildren and the spouses of children grandchildren and great grandchildren sec_53 d -1 b of the regulations provides that the term indirect self-dealing shall not include a transaction with respect to a private foundation's interest or expectancy in property whether or not encumbered held by an estate or revocable_trust including a_trust which has become irrevocable on a grantor’s death regardless of when title to the property vests under local law if- i the administrator or executor of an estate or trustee of a revocabie trust either a possesses a power of sale with respect to the property b has the power to reallocate the property to another beneficiary or c is required to sell the property under the terms of any option subject_to which the property was acquired by the estate or revocable_trust ii such transaction is approved by the probate_court having jurisdiction over the estate or by another court having jurisdiction over the estate_or_trust or over the private_foundation iii such transaction occurs before the estate is considered terminated for federal_income_tax purposes pursuant to paragraph a of sec_1_641_b_-3 of this chapter or in the case of a revocable_trust before it is considered subject_to sec_4947 iv the estate_or_trust receives an amount which equals or exceeds the fair market vaiue of the foundation's interest or expectancy in such property at the time of the transaction taking into account the terms of any option subject_to which the property was acquired by the estate_or_trust and v with respect to transactions occurring after date the transaction either-- a results in the foundation receiving an interest or expectancy at least as liquid as the one it gave up b results in the foundation receiving an asset related to the active carrying out of its exempt purposes or c is required under the terms of any option which is binding on the estate or qol trust sec_53 d -2 f of the foundation and excise_tax regulations provides that except as provided in sec_53_4941_d_-3 sec_4941 d shall not apply to the indemnification by a private_foundation of a foundation_manager with respect to his defense in a judicial or administrative_proceeding involving chapter or state laws relating to mismanagement of funds of charitable organizations against all expenses other than taxes penalties or expenses of correction including attorneys’ fees if- i such expenses are reasonably incurred by him in connection with such proceeding and ii he is successful in such defense or such proceeding is terminated by settlement and he has not acted willfully and without reasonable_cause with respect to the act or failure to act which led to liability for tax under chapter similarly except as provided in sec_53_4941_d_-3 sec_4941 shall not apply to premiums for insurance to reimburse a foundation for an indemnification payment allowed pursuant to this subparagraph sec_53_4945-6 of the regulations provides that generally expenditures and reasonable expenses incidental thereto to acquire investments entered into for the purpose of obtaining income or funds to be used in furtherance of purposes described in sec_170 ordinarily will not be treated as taxable_expenditures under sec_4945 analysis m represents that the settlement agreement will advance its ability to perform its charitable purposes under sec_501 of the code since it will provide m with liquid funds rather than a stock interest in a privately-held corporation co-owned by q disqualified persons described in sec_4946 m and q are the beneficiaries named in p's will prior to the execution of the settlement agreement m's interest in the assets of p’s estate included assets held in o m has obtained the opinion of an independent expert with regards to the value of its p’s estate which includes assets held in o under the settlement agreement m will receive of the assets held in o m represents that considering all of the relevant facts and circumstances including the risks and duration of litigation the fair_market_value of its expectancy in p's estate prior to the agreement equals or exceeds the fair_market_value of the assets it will receive pursuant to the settlement agreement pursuant 2b2 to sec_53 b of the regulations a settiement agreement has been entered into involving property allocation changes among p’s estate beneficiaries including foundation m and q disqualified persons within the meaning of sec_4946 of the code under the terms of p's will m and q are entitled to receive certain investment interests held by o which is part of p’s estate a as administrator of p’s estate has the power to reallocate the property held by p’s estate on behalf of m and q pursuant to sec_53 d -1 b i of the regulations further the probate_court with jurisdiction over the administration of p's estate has approved the settlement agreement between the parties including m and q pursuant to sec_53 d -1 b ii of the regulations p's estate has not been terminated for federal_income_tax purposes pursuant to sec_53 d -1 b iii finally under the facts represented the fair_market_value and liquidity requirements will be satisfied pursuant to sec_53 d -1 b iv and v reasonable and necessary expenditures incurred by m relating to the negotiations preparation and execution of the settlement will not be treated as taxable_expenditures pursuant to section b of the regulations holdings based on the particular facts and circumstances above we rule as follows the settlement agreement will not give rise to acts of self-dealing under sec_4941 of the code the settlement agreement will not adversely affect m’s tax-exempt status as an organization described in sec_501 of the code the settlement agreement will not give rise to taxable_expenditures under sec_4945 of the code this ruling does not purport to rule on any other provisions of the code this ruling is directed only to the organization and the disqualified persons that requested it sec_6110 of the code provides that it may not be used or cited as precedent this ruling is limited to the applicability of the provisions of sec_501 sec_4941 and sec_4945 of the code and does not purport to rule on any facts that were not presented in the ruling_request as supplemented also in this ruling we have not determined whether the methodology you or your independent appraisers are using to determine fair market values is proper we merely have accepted your representation sec_2a that the transactions will reflect fair_market_value and that you will incur reasonable and necessary expenses sincerely yours reber c harpo pr- robert c harper jr manager exempt_organizations technical group
